DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first stop layer of the first layer" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fissell et al., US Patent Application Publication No. 2009/0131858 (hereinafter referred to as Fissell) in view of Platt et al., US Patent Application Publication No. 2017/0225378 (hereinafter referred to as Platt). 
Regarding claims 1-4 and 6-9, Fissell discloses an ultrafiltration membrane device (a filter as recited in claim 1) (see Title) wherein the membrane is formed by the following fabrication process:  
A starting substrate is 400 micron-thick, 100 mm-diameter, double side polished oriented silicon wafer (substrate as recited in claim 1), wherein the wafer is coated with a 5000 Angstrom-thick layer of low-stress silicon nitride (LSN) by low-pressure chemical vapor deposition (LPCVD) (first wafer comprising a first stop layer as recited in claim 1).  Next, a 4 micron-thick film of polysilicon is deposited by LPCVD (FIG. 1(a)) (third layer - filter layer as recited in claim 1) and followed by thermal oxidation to grow a 2500 Angstrom-thick layer of SiO2 (second wafer comprising a second stop layer on a sacrificial layer as recited in claim 1).   
This oxide layer on the wafer front side is then patterned by photolithography and wet etching in buffered hydrofluoric acid (BHF) to create an etch mask, which is used to pattern the underlying polysilicon film by reactive ion etching (RIE) in chlorine plasma.  
Afterwards, BHF is used to remove the masking oxide on both wafer front and back sides and followed by RIE to remove polysilicon on the wafer back side (FIG. 1(b)). Next, thermal oxidation is performed to realize a 20 nm-thick SiO2 film that will define the pore size in the nanomembrane (FIG. 1(c)).  It should be noted that other pore sizes, if desired, could be realized by varying the thickness of the SiO2 (as recited in claims 6-7).  The anchor regions are then defined by selectively patterning the oxide on the wafer frontside using photolithography and BHF.  Next, another 4 mm-thick polysilicon film is deposited by LPCVD (FIG. 1(d)) and followed by global planarization by chemical-mechanical polishing (CMP) to remove any excess polysilicon and expose the pore regions on the frontside (FIG. 1(e)) (forming elongated voids in the filter layer as recited in claim 1) (Para. [0157]-[0158] and see Figures 1-2).   
The polysilicon and LSN on the backside are then removed by RIE in chlorine and SF6 plasma, respectively, and followed by a LPCVD deposition of LSN on both front and back sides of the wafer (FIG. 1(f)). Afterwards, the LSN on the wafer backside is patterned using photolithography and RIE to define an etch mask (FIG. 1(g)) for the subsequent KOH etch to create suspended membranes (FIG. 1(h)). Finally, the masking LSN and SiO.sub.2 films are etched in concentrated hydrofluoric acid to realize the nanoporous membranes (FIG. 1(i)) (as recited in claims 3 and 8-9) (Para. [0157]).  
Fissell discloses all the limitations discussed above but does not explicitly disclose the rib layer as recited in claim 1.  
Platt discloses a filter support sheet extruded from a fluoroplastic material includes a base section having spaced-apart ribs extending outwardly from at least one surface thereof.  Segments between spaced-apart ribs provide flow channels (fluid flow path as recited in claim 1) and apertures are punched through the sheet in a predetermined pattern unaffected by the structure of the support sheet (rib layer as recited in claim 1 and reads on claims 2 and 4) (see Abstract).  
Platt further discloses filter media” or “filter substrate” being a component of the filter member and can be of any desired configuration or composition for carrying out the desired filtering operation.  For example, the filter media can be either a single layer or a multilayer structure and can be formed from melt blown layers, spun bond layers (flip bonding the first and second wafers as recited in claim 1) (Para. [0025]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the rib layer of Platt in the filter membrane structure of Fissell as it is a use of known technique to improve similar devices (methods, or products) in the same way. 

Regarding claim 5, Fissell discloses all the layers disclosed therein being made of silicon.  Platt does not disclose the rib layer being made of silicon as recited in claim 5.  As shown by the disclosure of Fissell, silicon is a well-known component of most layers forming a wafer in membrane and filter technology and therefore would have been obvious to one of ordinary skill in the art at the time of the invention to use as the rib layer in Fissell.     
Regarding claims 10-20, see discussion above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771